Exhibit 10.4

Execution Version

NCOP/CF II, LLC

A NEVADA LIMITED LIABILITY COMPANY

LIMITED LIABILITY COMPANY AGREEMENT

DATED AS OF AUGUST 31, 2007



--------------------------------------------------------------------------------

Execution Version

TABLE OF CONTENTS

 

     Page No.

ARTICLE I. DEFINITIONS

   1

ARTICLE II. ORGANIZATION

   7

Section 2.1. Formation of the Company

   7

Section 2.2. Name

   7

Section 2.3. Registered Office; Principal Place of Business

   8

Section 2.4. Term

   8

Section 2.5. Filings.

   8

Section 2.6. Title to Assets

   8

Section 2.7. Payments of Individual Obligations

   9

ARTICLE III. PURPOSES, BUSINESS AND POWERS

   9

Section 3.1. Purposes and Business

   9

Section 3.2. Business Plan

   9

Section 3.3. Bid Package

   10

ARTICLE IV. CAPITAL, LOANS, ALLOCATIONS AND DISTRIBUTIONS

   10

Section 4.1. Asset Pool Acquisitions

   10

Section 4.2. Additional Capital

   10

Section 4.3. Capital Accounts; Allocations.

   10

Section 4.4. Non-Liquidation Distributions

   13

Section 4.5. Timing of Distributions

   13

Section 4.6. Distributions in Kind

   13

Section 4.7. Capital Matters.

   14

ARTICLE V. RIGHTS, POWERS, DUTIES AND OBLIGATIONS OF THE MEMBERS

   14

Section 5.1. Liability of Members

   14

Section 5.2. Management

   15

Section 5.3. Powers of the Manager

   15

Section 5.4. Approval of the Members

   15

Section 5.5. Company Liabilities

   17

Section 5.6. Indemnification

   17

Section 5.7. Rights of Competition

   17

Section 5.8. Transactions with Affiliates

   18

Section 5.9. Compensation and Expenses of the Manager

   18

Section 5.10. Devotion of Time

   18

Section 5.11. Prohibited Activities

   18

ARTICLE VI. BOOKS AND RECORDS, REPORTS, BANKING AND INCOME TAX ELECTIONS

   19

Section 6.1. Books and Records

   19

Section 6.2. Reporting Requirements

   19

Section 6.3. Tax Reporting Information

   19

Section 6.4. Asset Reports

   20

Section 6.5. Servicing Reporting

   20

Section 6.6. Tax Matters Partner

   20

Section 6.7. Record Retention

   21

 

i



--------------------------------------------------------------------------------

Execution Version

ARTICLE VII. BANKING

   22

ARTICLE VIII. REPRESENTATIONS OF MEMBERS

   22

ARTICLE IX. CHANGES IN MEMBERS; CERTIFICATED MEMBERSHIP INTERESTS

   23

Section 9.1. Transfer of Interests Held by the Manager or Affiliate of the
Manager

   23

Section 9.2. Transfer of Company Interests Held by Members not Affiliated with
the Manager

   24

Section 9.3. Incapacity of Member

   24

Section 9.4. Assignees.

   24

Section 9.5. Obligations and Rights of Transferees and Assignees

   25

Section 9.6. Non-Recognition of Certain Transfers

   25

Section 9.7. General Conditions.

   25

Section 9.8. Appointment of Substituted Manager

   26

Section 9.9. Certification of Membership Interests.

   26

ARTICLE X. LIQUIDATION AND DISSOLUTION OF COMPANY

   28

Section 10.1. Causes

   28

Section 10.2. Method of Liquidation

   29

Section 10.3. Date of Termination

   30

Section 10.4. Waiver of Partition

   30

ARTICLE XI. POWER AND CONSENTS

   30

Section 11.1. Appointment.

   30

Section 11.2. Exercise of Power of Attorney

   31

Section 11.3. Action by Members

   31

Section 11.4. Meetings and Consents of the Members.

   31

ARTICLE XII. REMOVAL OF THE MANAGER

   32

Section 12.1. Right to Remove

   32

Section 12.2. No Right to Withdraw, Assign or Delegate

   32

Section 12.3. Consequences of Removal or Withdrawal of Manager

   32

ARTICLE XIII. MISCELLANEOUS

   32

Section 13.1. Notice

   32

Section 13.2. Construction

   33

Section 13.3. Effect of Agreement

   33

Section 13.4. Amendment; Waiver

   33

Section 13.5. Counterparts

   33

Section 13.6. Severability

   33

Section 13.7. Captions

   33

Section 13.8. Numbers and Gender

   33

Section 13.9. Confidentiality.

   33

Section 13.10. Exhibits

   35

Section 13.11. Entire Agreement

   35

Section 13.12. Negation of Third Party Beneficiaries

   35

Section 13.13. Jurisdiction

   35

Section 13.14. Waiver of Jury Trial

   35

Section 13.15. Interpretation

   35

Section 13.16. Specific Performance

   36

Section 13.17. Expenses

   36

 

ii



--------------------------------------------------------------------------------

Execution Version

Exhibit A

   Members’ Names and Addresses

Exhibit B

   Asset Pool Percentages

Exhibit C

   Form of Membership Certificate

Exhibit D

   Specimen Signatures of Authorized Representatives of Members

 

iii



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

THIS LIMITED LIABILITY COMPANY AGREEMENT is made and entered into as of the 31st
day of August, 2007, among the parties signing below as Members.

In consideration of the mutual covenants and agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS

Unless the context otherwise requires, as used in this Agreement the following
terms shall have the meanings specified in this Article I.

Act means the Nevada Limited Liability Company Act, Nev. Rev. Stat. § 86.011 et
seq., as amended from time to time (or any corresponding provisions of any
successor law).

Additional Capital Contributions has the meaning set forth in Section 4.2 of
this Agreement.

Adjusted Capital Account Balance means, with respect to any Member, the balance,
if any, in that Member’s Capital Account as of the end of the relevant taxable
year, increased by the amount of the minimum gain that such Member is treated as
being obligated to restore pursuant to the next to last sentences of Treasury
Regulation Sections 1.704-2(g)(1) and (i)(5).

Adjusting Action has the meaning designated in Section 9.9(c) of this Agreement.

Affiliate means with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with another Person. For purposes of this definition, the
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

Agreement means this limited liability agreement, as the same may be amended,
modified or extended.

Approved Asset Pool has the meaning set forth in Section 3.2 of this Agreement.

Asset means each asset of the Company, consisting primarily of U.S.-based
consumer receivables, together with all documents evidencing such receivables.

Asset Pool means a pool of Assets acquired by the Company in one or more
acquisitions, (including forward flow commitments) which pool has a purchase
price equal to or greater than $1 million but less than $4 million.



--------------------------------------------------------------------------------

Execution Version

 

Asset Pool Percentage means, with respect to each Asset Pool, a Member’s
percentage interest in such Asset Pool, as set forth and described in Exhibit B
hereto, as amended and modified from time to time.

Asset Pool Proceeds means, with respect to each Asset Pool, the gross proceeds
received by the Company from the servicing, sale or financing of the Assets in
such Asset Pool, less any servicing, sale or refinancing expenses incurred by
the Company in connection therewith.

Business Day shall mean any day other than (a) a Saturday or Sunday and (b) a
day on which banking institutions in the States of Minnesota, Nevada and
Pennsylvania are authorized or obligated by law, executive order or governmental
decree to be closed.

Capital Account has the meaning set forth in Section 4.3(a) of this Agreement.

Capital Contribution means any capital contribution made by a Member.

CarVal shall mean CarVal Investors, LLC, a Delaware limited liability company.

Change of Control means any event, circumstance or occurrence that results in
(i) NCO Portfolio Management, Inc. holding and owning, directly or indirectly,
less than one hundred percent (100%) of the issued and outstanding equity
interests in the NCO Member free and clear of all liens, security interests and
other encumbrances; or (ii) NCO Group, Inc. holding and owning, directly or
indirectly, less than fifty percent (50%) of the issued and outstanding equity
interests in either NCO Portfolio Management, Inc. or the Servicer.

Code means the Internal Revenue Code of 1986, as amended.

Company means NCOP/CF II, LLC, a Nevada limited liability company, governed by
this Agreement.

Company Account means the account created and maintained by the Manager or by
the Servicer, which shall be an Eligible Account and shall be entitled “NCOP/CF
II, LLC Company Account.”

Company Accounts has the meaning set forth in Article VII of this Agreement.

CVI Member means CVI GVF Finco, LLC, a Delaware limited liability company, or
any successor thereto.

CarVal Affiliate means any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with CarVal. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by,” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise.

Default Asset Pool Percentage has the meaning set forth in Section 4.1 of this
Agreement.

 

2



--------------------------------------------------------------------------------

Execution Version

 

Depreciation means, for each taxable year or other period with respect to an
Asset, an amount equal to the depreciation, amortization or other cost recovery
deduction allowable with respect to such Asset for the year or other period,
except that if the Gross Asset Value of an Asset differs from its adjusted basis
for federal income tax purposes at the beginning of the year or other period,
Depreciation will be an amount which bears the same ratio to the beginning Gross
Asset Value as the federal income tax depreciation, amortization or other cost
recovery deduction for the year or other period bears to the beginning adjusted
tax basis, provided that if the federal income tax depreciation, amortization,
or other cost recovery deduction for the year or other period is zero,
Depreciation will be determined with reference to the beginning Gross Asset
Value using any reasonable method selected by the Manager upon the advice of tax
counsel to the Company.

Due Diligence Expenses shall include out-of-pocket costs and expenses incurred
by the Company, or by the Manager or any Member on behalf of the Company,
directly and exclusively in connection with the formation and organization of
the Company, or the purchase of Assets, provided such costs and expenses are
part of any approved Company Budget or are otherwise unanimously approved by the
Members.

Effective Time has the meaning designated in Section 9.9(c) of this Agreement.

Eligible Account means a segregated account held by a depository institution
approved by the Company that is either: (i) an account maintained with a federal
or state chartered depository institution or trust company, the long-term
unsecured debt obligations of which (or, in the case of a depository institution
or a trust company that is the principal subsidiary of a holding company, the
long-term unsecured debt obligations of such holding company) have been rated by
two of the Rating Agencies in one of their two highest rating categories or the
short-term commercial paper of which is rated by two of the Rating Agencies in
their highest rating category or (ii) an account or accounts maintained with a
federal or state chartered depository institution or trust company with trust
powers acting in its fiduciary capacity provided that any such state chartered
institution or trust company shall be subject to regulations regarding fiduciary
funds on deposit substantially similar to federal regulation 12 CFR §910(b).

ERISA means the federal Employee Retirement Income Security Act of 1974, as
amended.

Exclusivity Agreement means that certain Second Amended and Restated Exclusivity
Agreement dated as of August 31, 2007 among CarVal Investors, LLC, a Delaware
limited liability company, CVI GVF Finco, LLC, a Delaware limited liability
company, NCOP Lakes, Inc., a Nevada corporation, NCO Financial Systems, Inc., a
Delaware corporation, NCO Portfolio Management, Inc., a Delaware corporation,
NCO Group, Inc., a Pennsylvania corporation, NCOP Capital, Inc., a Nevada
corporation, NCOP Capital I, LLC, a Nevada limited liability company, NCOP/CF,
LLC, a Nevada limited liability company, NCOP/CF II, LLC, a Nevada limited
liability company, NCOP Capital III, LLC, a Nevada limited liability company,
and NCOP Capital IV, LLC, a Nevada limited liability company, as such agreement
is further amended or supplemented from time to time.

 

3



--------------------------------------------------------------------------------

Execution Version

 

Fair Market Value means the price that would be paid by a willing buyer for an
item of property being sold by a willing seller in an open market, arm’s length
transfer with respect to which time is not of the essence.

Fiscal Year means January 1 through December 31 of each year.

For Cause means, with respect to the Manager, any of the following: (i) failure
to follow written directions received by such Manager from the Members which are
permitted to provide such directions under this Agreement after the applicable
notice and cure period, if any, expressly provided with respect thereto in this
Agreement, (ii) fraud or willful misconduct, (iii) negligence in the performance
of its duties hereunder, (iv) the occurrence and continuance of an Event of
Default, as that term is defined and used in the Servicing Agreement,
(v) material breach of any of its covenants or obligations under this Agreement
or (vi) the occurrence of a Change of Control.

Gross Asset Value means, with respect to any Asset, the adjusted basis of the
Asset for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any Asset contributed (or deemed
contributed under Code Sections 704(b) and 752 and the Regulations promulgated
thereunder) by a Member to the Company will be the Fair Market Value of the
Asset on the date of the contribution, as determined by the Manager; provided
that if the contributing Member is the Manager or an Affiliate of the Manager,
the determination of the Fair Market Value of the Asset shall require the
unanimous consent of the Members.

(b) The Gross Asset Values of all Assets may be adjusted to equal the respective
Fair Market Values of the Assets, as determined by the Manager, as of (i) the
acquisition of an additional Interest in the Company by any new or existing
Member in exchange for more than a de minimis capital contribution; (ii) the
distribution by the Company to a Member of more than a de minimis amount of the
Assets as consideration for an Interest in the Company; provided, however, that
the adjustments pursuant to clauses (i) and (ii) shall be made only if the
Manager reasonably determines an adjustment is necessary or appropriate to
reflect the relative economic interests of the Members in the Company; and
(iii) the liquidation of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g);

(c) The Gross Asset Value of any Asset distributed to any Member will be the
gross Fair Market Value of the Asset on the date of distribution as determined
by the distributee and the Manager, provided that, if the distributee is the
Manager or an affiliate of the Manager, the determination of the Fair Market
Value of the distributed Asset shall be determined by unanimous consent of the
Members.

(d) The Gross Asset Values of Assets will be increased or decreased to reflect
any adjustment to the adjusted basis of such Assets under Code Section 734(b) or
743(b), but only to the extent that the adjustment is taken into account in
determining Capital Accounts under Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), provided that Gross Asset Values will not be
adjusted under this paragraph to the extent that the Manager

 

4



--------------------------------------------------------------------------------

Execution Version

 

determines that an adjustment under paragraph (b) above is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment under this paragraph (d).

After the Gross Asset Value of any Asset has been determined or adjusted under
paragraphs (a), (b) or (d) above, Gross Asset Value will be adjusted by the
Depreciation (if any) taken into account with respect to the Asset for purposes
of computing Net Income or Net Loss.

Incapacity means the bankruptcy, dissolution, liquidation, adjudication of
incompetency or death of any Person. The term “bankruptcy” as used herein shall
mean the occurrence of any of the following in respect of any Person:

(i) such Person shall make an assignment for the benefit of creditors, commence
(as a debtor) a case in bankruptcy, or commence (as a debtor) any proceeding
under any other insolvency law;

(ii) a case in bankruptcy or any other proceeding under any other insolvency law
is commenced against such Person (as a debtor) and is consented to by such
Person or remains undismissed for thirty (30) days, or such Person consents to
or admits the material allegations against such Person in any such case or
proceeding;

(iii) a trustee, receiver, agent, liquidator or sequestrator (however named) is
appointed or authorized to take charge of all or substantially all of the
property of such Person for the purpose of enforcing a lien against such
property or for the purpose of general administration of such property for the
benefit of creditors;

(iv) such Person shall fail generally to pay such Person’s debts as they become
due, or suffer any writ of attachment or execution or any similar process to be
issued or levied against such Person or all or substantially all of its property
which is not released, stayed, bonded or vacated within ninety (90) days after
its issue or levy; or

(v) such Person shall suffer any writ of attachment or execution or any similar
process to be issued or levied against the interest of such Person in the
Company which is not released, stayed, bonded or vacated within thirty (30) days
after its issue or levy.

Interest means, at a given point in time, all of a Member’s rights and interests
in the Company in such Member’s capacity as Member, all as provided in this
Agreement and the Act, including, without limitation, such Member’s interest in
(i) the capital, income, gain, deductions, losses and credits of the Company
generally, and (ii) the aggregate Asset Pool Proceeds, not previously
distributed, to which such Member is entitled hereunder.

Investment Company Act means the Investment Company Act of 1940, as amended.

Manager means the NCO Member and any successor thereto.

 

5



--------------------------------------------------------------------------------

Execution Version

 

Members means collectively the Persons listed on Exhibit A to this Agreement and
singularly, any Person listed on Exhibit A to this Agreement, as the same may be
modified or amended from time to time.

NCO Member means NCOP Nevada Holdings, Inc., a Nevada corporation.

Net Cash Flow means with respect to any calendar month or other period, the
gross revenues received by the Company during such period from any source
whatsoever, (but excluding Capital Contributions), less the following:
(i) servicing fees paid to the Servicer during such period and other expenses
reimbursable to the Servicer under the Servicing Agreement; (ii) Operating
Expenses; (iii) interest and principal payments on account of any indebtedness
of the Company, together with fees and other payments due thereunder; and
(iv) any other expenditures approved in the Company Budget or as otherwise
unanimously approved by the Members. Net Cash Flow shall be determined
separately for each calendar month or other period and shall not be cumulative.

Net Income and Net Loss mean, an amount equal to the Company’s taxable income or
loss, respectively, for federal income tax purposes, determined in accordance
with Section 703(a) of the Code (for this purpose, all items of income, gain,
loss or deduction required to be stated separately pursuant to Section 703
(a)(1) of the Code shall be included in taxable income or loss), with the
following adjustments: (i) any income of the Company that is exempt from federal
income tax and not otherwise taken into account in computing Net Income or Net
Loss pursuant hereto shall be included in income; (ii) any expenditures of the
Company described in Section 705 (a)(2)(B) of the Code or treated as
Section 705(a)(2)(B) of the Code expenditures pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Net Income or Net Loss pursuant thereto, shall be deducted from income; and
(iii) income, gain, loss and deduction of the Company shall be computed (A) as
if the Company had purchased any property contributed by a Member on the date of
such contribution at a price equal to its Fair Market Value on such date, and
(B) as if the Company had sold any property distributed to a Member on the date
of such distribution at a price equal to its Fair Market Value on such date.

Net Proceeds means (i) the gross proceeds received by the Company from the
servicing, sale or financing of the Assets less any servicing, sale or
refinancing expenses incurred by the Company in connection therewith; (ii) the
proceeds of the liquidation or termination of the Company, less any expenses
incurred by the Company in connection therewith; (iii) any damage recoveries,
insurance payments or condemnation proceeds (net of applicable expenses) payable
to the Company and not used to repair or restore any of the property of the
Company; (iv) any financing or refinancing of debt of the Company not applied to
the reduction of Company liabilities or to the payment of related financing or
refinancing expenses; and (v) any revenues or proceeds (net of applicable
expenses) derived from any other event in the nature of a capital transaction.

Nonrecourse Deductions has the meaning assigned to it in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(c).

 

6



--------------------------------------------------------------------------------

Execution Version

 

Nonrecourse Liability has the meaning assigned to it in Treasury Regulations
Sections 1.704-2(b)(3).

Operating Expenses means, if and to the extent approved as part of the Company
Budget or otherwise unanimously approved by the Members pursuant to this
Agreement, all third party out-of-pocket costs and expenses incurred by the
Company, or by any Manager or Member on behalf of the Company, or by any
Servicer on behalf of the Company, which are commercially reasonable and
negotiated on an arms length basis and which are incurred directly and
exclusively in connection with the administration and operation of the Company
and the ownership of the Assets, including, without limitation, accounting fees,
legal fees and other expenses.

Person means any individual, partnership, limited partnership, limited liability
partnership, corporation, limited liability company, trust, estate, association
or other entity whether domestic or foreign.

Rating Agencies means Duff & Phelps Credit Rating Co., Standard & Poor’s Rating
Group, Fitch Investors Services, Inc., Moody’s Investors Services, Inc. or such
other nationally recognized statistical rating agency unanimously approved by
the Members.

Securities Act means the Securities Act of 1933, as amended.

Servicer means the Person retained by the Company to collect, service and manage
Asset Pools acquired from time to time by the Company.

Servicing Agreement means a Servicing Agreement entered into, by and among the
Company and the Servicer, relating to the servicing, collection and management
of the Asset Pools acquired by the Company from time to time.

Treasury Regulations means the regulations (including any temporary regulations)
issued under the Code by the Department of the Treasury, as such regulations may
be amended from time to time, or any applicable successor regulations. Reference
herein to any particular section of the Treasury Regulations shall be deemed to
refer to the corresponding provision of any applicable successor regulations.

ARTICLE II.

ORGANIZATION

Section 2.1. Formation of the Company. The Company was formed as of the date of
the filing of the Articles of Organization for the Company with the Secretary of
State of the State of Nevada as a limited liability company pursuant to the
provisions of the Act. The rights and liabilities of the Members shall be as
provided in the Act, except as otherwise set forth herein. If any provision in
this Agreement conflicts with the Act, such provision in this Agreement shall
control and govern to the extent permitted by applicable law.

Section 2.2. Name. The name of the Company shall be NCOP/CF II, LLC, and all
business of the Company shall be conducted under such name. Upon compliance with
all applicable laws, the business of the Company may be conducted under any
other name

 

7



--------------------------------------------------------------------------------

Execution Version

 

designated in writing by the Manager and unanimously approved by the Members,
provided such name contains the initials “LLC” or the words “limited liability
company.”

Section 2.3. Registered Office; Principal Place of Business. The Company’s
principal place of business and registered office in the State of Nevada shall
be located at Hughes Center, Suite 170, 3763 Howard Hughes Pkwy., Las Vegas,
Nevada 89109.

Section 2.4. Term. The Company commenced on the date of filing of appropriate
Articles of Organization for the Company with the Secretary of State of the
State of Nevada and shall continue until terminated as provided in this
Agreement or in the Act.

Section 2.5. Filings.

(a) The Manager is hereby authorized to and shall execute and cause the
certificate of formation to be filed in the office of the Secretary of the State
of Nevada as an authorized person within the meaning of, and otherwise in
accordance with, the Act. The Manager shall take any and all other actions
reasonably necessary to perfect and maintain the status of the Company as a
limited liability company under the laws of the State of Nevada, including the
preparation, execution, and filing of such amendments to the articles of
organization and such other assumed name certificates, documents, instruments,
and publications as may be required by law, including action to reflect:

(i) A change in the Company name; or

(ii) A correction of false or erroneous statements in the articles of
organization or the desire of the Members to make a change in any statement
therein in order that it shall accurately represent the agreement between the
Members.

(b) The Manager shall execute and cause to be filed original or amended
certificates and shall take any and all other actions as may reasonably be
necessary to perfect and maintain the status of the Company as a limited
liability company or similar type of entity under the laws of any other
jurisdictions in which the Company engages in business.

(c) Upon the dissolution and completion of the winding up of the Company in
accordance with Article X, the Members shall promptly execute and cause to be
filed Articles of Dissolution in accordance with the Act and the laws of any
other jurisdictions in which the Members deem such filing or any similar filling
to be necessary or advisable.

Section 2.6. Title to Assets. All assets owned by the Company shall be owed by
the Company as an entity and no Member shall have any ownership interest in such
assets in its individual name. Each Member’s Interest in the Company shall be
personal property for all purposes. The Company shall hold title to all of its
assets in the name of the Company and not in the name of any Member.

 

8



--------------------------------------------------------------------------------

Execution Version

 

Section 2.7. Payments of Individual Obligations. The Company’s credit and assets
shall be used solely for the benefit of the Company, and no asset of the Company
shall be transferred in satisfaction of or encumbered for, or in payment of, any
individual obligation of any Member.

ARTICLE III.

PURPOSES, BUSINESS AND POWERS

Section 3.1. Purposes and Business. The purpose and business of the Company
shall be:

(a) to accomplish any lawful business or activity whatsoever, conducive to or
expedient for the protection or benefit of the Company and its Assets and
related directly or indirectly to:

(i) the purchase, ownership, management, collection and disposition of Assets;

(ii) the purchase and ownership of any and all kinds of interests and estates in
and to the Assets or any part thereof, together with any other property
reasonably incidental to the ownership of the Assets or any part thereof;

(iii) the funding of all costs related to the purchase of, and collection on,
the Assets including collection, filing, administrative and legal costs; and

(iv) the financing and refinancing of any of the foregoing activities;

(b) to carry out collection letter activities from time to time under the name
of NCO Portfolio Management;

(c) to exercise all other powers necessary to or reasonably connected with the
Company’s business which may be legally exercised by a limited liability company
under the Act; and

(d) to engage in any and all other activities permitted by law as may be
necessary, desirable, convenient or incidental to any of the foregoing, subject
to the provisions of Section 5.4, to carry out the purposes and business of the
Company as set forth above.

When conducted by the Company, all of the activities described above shall be
deemed to be in the ordinary course of the Company’s business for purposes of
the Act. The purposes and business of the Company may be conducted alone or
through other entities in which the Company is a member, joint venturer,
shareholder, member or beneficiary of an entity in which the Company holds an
ownership, equity or beneficial interest.

Section 3.2. Business Plan. The Company intends to acquire Asset Pools with the
proceeds of capital contributions made by each of the Members from time to time
in accordance with their respective Asset Pool Percentages. The NCO Member shall
identify appropriate Asset

 

9



--------------------------------------------------------------------------------

Execution Version

 

Pools for purchase by the Company and present the same to the Company for
consideration in accordance with the terms of the Exclusivity Agreement. The
information presented to the Company shall be in the form prescribed in
Section 3.3. If all Members agree to close on the acquisition of such presented
Asset Pool, it shall be deemed an “Approved Asset Pool” and the Members shall be
obligated to contribute capital therefor in accordance with their respective
Asset Pool Percentages as established for the corresponding Approved Asset
Pools. The Members do not intend to finance the acquisition of Asset Pools with
the proceeds of third-party loans to the Company, although nothing in this
Agreement shall prohibit the Company from doing so, if the Members mutually
agree. The Members shall share in the returns generated by each Asset Pool
pursuant to their respective Asset Pool Percentage, as set out in Exhibit B
hereto, in such Asset Pool.

Section 3.3. Bid Package. The written bid package presented to the Company shall
include, as applicable, the proposed purchase agreement to be entered into if
the Company is the successful bidder for such Asset Pool, all relevant
information known to the NCO Member regarding the accounts comprising such Asset
Pool, the proposed servicing fee for collection of such accounts, projections of
the Company’s anticipated recoveries, cash flows and net returns to be obtained
upon collection of such accounts and such other information as the CVI Member
may reasonably request.

ARTICLE IV.

CAPITAL, LOANS, ALLOCATIONS AND DISTRIBUTIONS

Section 4.1. Asset Pool Acquisitions. The Company intends to acquire Asset Pools
from time to time, as provided in Section 3.2 herein. Each Member shall be
entitled to the proceeds and profits generated in respect of an acquired Asset
Pool in accordance with the Asset Pool Percentage established by the Members for
that Asset Pool as set out in Exhibit B hereto. For purposes of this Agreement,
each Asset Pool will be treated separately and each member will be assigned an
Asset Pool Percentage with respect to each such Asset Pool. The Members shall
agree in writing upon the Asset Pool Percentage at the time such Asset Pool is
acquired. If the Members shall fail to timely agree in writing upon an Asset
Pool Percentage, the Asset Pool Percentage for the CVI Member and the NCO Member
shall be twenty-five percent (25%) and seventy-five percent (75%), respectively
(the “Default Asset Pool Percentage”).

Section 4.2. Additional Capital. The Members recognize that the Company may, in
order to carry on its business generally, require additional equity capital from
time to time in excess of Member capital contributions for acquiring Approved
Asset Pools (such contributions, “Additional Capital Contributions”). Upon any
such determination and agreement by each of the Members as to the amount and
other terms of such contributions, the Members shall make such Additional
Capital Contributions to the Company proportionately in accordance with their
respective Default Asset Pool Percentages or in such other proportions as the
Members agree. No Member shall be permitted unilaterally to call for Additional
Capital Contributions.

Section 4.3. Capital Accounts; Allocations.

(a) A separate book capital account (a “Capital Account”) shall be established
and maintained for each Member. The Capital Account of each Member shall be: (a)

 

10



--------------------------------------------------------------------------------

Execution Version

 

credited with (i) the amount of cash and the agreed-upon Fair Market Value of
any property contributed by such Member to the Company (net of liabilities
secured by such contributed property that the Company is considered to assume or
take subject to under Section 752 of the Code), including cash contributed by a
Member as such Member’s initial Capital Contribution, (ii) such Member’s share
of any Net Income allocated to it under this Agreement, and (iii) such Member’s
share of other items required to be credited thereto under Treasury Regulation
Section 1.704-1(b)(2)(iv); and (b) shall be debited with (i) the amount of cash
and the Fair Market Value of any property distributed to such Member (net of
liabilities secured by such distributed property that such Member is considered
to assume or take subject to under Section 752 of the Code), (ii) such Member’s
share of any Net Loss allocated to it under this Agreement, and (iii) such
Member’s share of other items required to be debited thereto under Treasury
Regulations Section 1.704-1(b)(2)(iv). Any adjustments to the tax basis of the
Company property under Sections 732, 734, or 743 of the Code will be reflected
as adjustments to the Capital Accounts of the Members only in the manner and to
the extent provided in Treasury Regulations Section 1.704-1(b)(2)(iv)(m). If any
Asset is to be distributed in kind, such Asset shall be distributed on the basis
of its Fair Market Value after the Members’ Capital Accounts have been adjusted
to reflect the manner in which any unrealized gain or loss with respect to such
Asset (that has not been previously reflected in the Capital Accounts) would be
allocated among the Members if there were a taxable disposition of the Asset for
its Fair Market Value in the manner provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(e). These provisions and other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulations Section 1.704-1(b), and shall be interpreted and
applied in a manner consistent with such section of the Treasury Regulations.

(b) If any Member’s Interest in the Company is transferred, the proportionate
Capital Account attributable to such Interest in the Company shall continue to
be attributable to such Interest in the Company.

(c) After giving effect to the special allocations set forth in Sections 4.3(d)
and 4.3(g), if any, Net Income or Net Loss for a Fiscal Year shall be allocated
among the Members in accordance with their respective Interests.

(d) Notwithstanding anything to the contrary contained in this Section 4.3:

(i) If during any Fiscal Year of the Company there is a net decrease in Company
minimum gain (as such term is defined by Treasury Regulation Section 1.704-2(d)
with respect to partnership minimum gain), then each Member shall be allocated
gross income for such Fiscal Year (and, if necessary, for subsequent Fiscal
Years) in the manner provided in Treasury Regulation Section 1.704-2(f). This
Section 4.3(d)(i) is intended to comply with the Company minimum gain chargeback
requirements of Treasury Regulation Section 1.704-2.

(ii) If during any Fiscal Year of the Company there is a net decrease in Member
nonrecourse debt minimum gain (as such term is defined by Treasury Regulation
Section 1.704-2(i) with respect to member nonrecourse debt minimum

 

11



--------------------------------------------------------------------------------

Execution Version

 

gain) then each Member shall be allocated gross income for such year (and, if
necessary, for subsequent Fiscal Years) in the manner provided in Treasury
Regulation Section 1.704-2(i). This Section 4.3(d)(ii) is intended to comply
with the Member nonrecourse debt minimum gain chargeback provisions of Treasury
Regulation Section 1.704-2(i).

(iii) Member nonrecourse deductions (as defined in Treasury Regulation
Section 1.704-2(i)(2) with respect to partner nonrecourse deductions) shall be
allocated as prescribed in Treasury Regulation Section 1.704-2(i)(1).

(e) Taxable income, gain, loss or deduction of the Company (as well as any
credits and the basis of property to which such credits apply) as determined for
federal income tax purposes shall be allocated in the same manner as the
corresponding income, gain, loss or deduction is allocated for purposes of
adjusting Capital Accounts hereunder.

(f) Subject to Section 706 of the Code and to any applicable Treasury
Regulations, Net Income, Net Loss and items of income, gain, loss deduction or
credit for federal income tax purposes for a Fiscal Year that are attributable
to any Interest in the Company that is transferred or assigned during such
Fiscal Year shall be allocated between the portion of the Fiscal Year during
which such Interest was held by the transferor and the portion of the Fiscal
Year during which such Interest was held by the transferee on the basis of the
number of days of the year such Interest was held by each.

(g) Any Net Loss otherwise allocable to a Member with, or which would produce, a
deficit balance in such Member’s Adjusted Capital Account Balance shall be
allocated to the extent of the aggregate of and in proportion to the positive
Adjusted Capital Account Balances of other Members. In the event that any time
any Member receives any adjustments, allocations, or distributions described in
Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6) that create or
increase a deficit balance in their Adjusted Capital Account Balances, then the
next allocation of gross income that would otherwise have been allocated to the
other Members shall be specially allocated to such Member in an amount and a
manner sufficient to eliminate the deficit balance in such Adjusted Capital
Account Balance created by such adjustments, allocations, or distributions as
quickly as possible. The preceding sentence is intended to comply with the
qualified income offset provision in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d). In addition, to the extent not otherwise required
by the preceding sentences, if any Member would otherwise have a deficit
Adjusted Capital Account Balance as of the last day of a Fiscal Year or other
period, items of gross income shall be specially allocated to such Member so as
to eliminate such deficit as quickly as possible. Any special allocations
pursuant to this Section 4.3(g) shall be taken into account in computing
subsequent allocations pursuant to this Section 4.3, so that the allocations of
Net Income and gross income allocated to each Member pursuant to this
Section 4.3 shall be equal to the allocations of Net Income and gross income
that would have been allocated to each Member pursuant to the provisions of this
Section 4.3 if the adjustments, allocations, or distributions and the resulting
special allocations pursuant to this Section 4.3(g) had not occurred.

 

12



--------------------------------------------------------------------------------

Execution Version

 

(h) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for income tax purposes,
be allocated among the Members so as to take account of any variation between
the adjusted basis of such property to the Company for federal income tax
purposes and its Fair Market Value at the time of contribution. Any elections or
other decisions relating to such allocations shall be made by the Manager in a
manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section 4.3(h) are solely for purposes of federal,
state, and local taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or share of Net Income, Net Loss or
distributions pursuant to any provision of this Agreement.

(i) The tax basis for each Asset acquired by the Company shall be determined by
the Manager with the unanimous approval of the Members.

Section 4.4. Non-Liquidation Distributions. All Net Cash Flow, if any,
attributable to each calendar month of each Fiscal Year (or portion thereof) and
distributable other than in connection with the liquidation of the Company shall
be applied and distributed as follows:

(a) first, to repay loans made by a Member to the Company, if any (including
reimbursement of out-of-pocket expenses incurred by a Member for the benefit of
the Company);

(b) next, in return, pari passu, of each Member’s Additional Capital
Contributions made pursuant to Section 4.2, if any; and

(c) next, pari passu, to the Members in amounts equal to the aggregate Asset
Pool Proceeds to which each Member is entitled based on the Asset Pool
Percentages established for each Asset Pool. For the avoidance of doubt, a
Member’s Asset Pool Percentages as established for the various Asset Pools shall
not be blended; rather, the proceeds attributable to each Asset Pool shall be
calculated separately and aggregated for each calendar month or other
distribution period.

Section 4.5. Timing of Distributions. The Manager shall make all distributions
of Net Cash Flow under Section 4.4 as promptly as practicable after receipt
thereof, and in no event later than one (1) Business Day thereafter.

Section 4.6. Distributions in Kind. No distribution of property in kind by the
Company shall be permitted without the prior unanimous approval of the Members.
If any Assets of the Company are distributed in kind pursuant to this Agreement,
such Assets shall be distributed to the Members entitled thereto as
tenants-in-common in the same proportions as the Members would have been
entitled to cash distributions if such property had been sold for cash and the
net proceeds thereof distributed to the Members. If distributions in kind are
made to the Members upon dissolution and liquidation of the Company, the capital
account balances of such Members shall be adjusted to reflect the Members’
allocable share of gain or loss which would have resulted if the distributed
property had been sold at its Fair Market Value.

 

13



--------------------------------------------------------------------------------

Execution Version

 

Section 4.7. Capital Matters.

(a) A Member shall not be entitled to withdraw any part of its Capital Account
or receive any distributions from the Company except as specifically provided in
this Agreement. No Member shall be entitled to receive any distribution in kind.
No interest shall be paid on or with respect to the Capital Account of any
Member. Except as expressly provided herein, no Member shall have any priority
over any other Member as to the return of its Capital Contributions or as to
compensation by way of income, and no additional share of the profits or losses
of the Company shall accrue to any Member solely by virtue of its Capital
Account being proportionately greater than the Capital Account of any other
Member. No Member shall be entitled or required to make any additional Capital
Contributions to the Company other than as provided herein.

(b) If any Member makes a loan to the Company, such loan shall not be considered
a contribution to the capital of the Company and shall not increase the Capital
Account of the lending Member. Repayment of such loans shall not be deemed a
withdrawal from the capital of the Company.

(c) No Member shall have any obligation to restore any negative balance which
may exist from time to time in such Member’s Capital Account. If any Member
receives a distribution from the Company in excess of the amount such Member
should have received in accordance with the provisions of this Agreement at the
time the distribution was made, such Member shall be obligated to pay any such
excess to the Company for reallocation to the Member or Members rightfully
entitled to such distribution upon demand to do so by the Manager.

ARTICLE V.

RIGHTS, POWERS, DUTIES AND OBLIGATIONS OF THE MEMBERS

Section 5.1. Liability of Members. No Member shall be personally liable for any
of the debts, liabilities, obligations or contracts of the Company or of any
other Member, nor shall a Member be required to lend any funds to the Company.
No Member shall, except (i) with respect to an Approved Asset Pool, (ii) with
respect to an agreed Additional Capital Contribution, or (iii) as required by
the express provisions of the Act regarding repayment of sums wrongfully
distributed to any such Member, be required to make any contributions to the
Company. Except as otherwise provided in the Act, by law or expressly in this
Agreement, no Member shall have any fiduciary or other duty to another Member
with respect to the business and affairs of the Company, and no Member shall be
liable to the Company or any other Member for acting in good faith reliance upon
the provisions of this Agreement. Each Member agrees to act in good faith and
with fair dealing under this Agreement with respect to each other Member and
with respect to the Manager, subject to the express provisions of this
Agreement. No Member shall have any responsibility to restore any negative
balance in its Capital Account or to contribute to or in respect of the
liabilities or obligations of the Company or return distributions made by the
Company except as required by the Act, this Agreement or applicable law. The
failure of the Company to observe any formalities or requirements relating to
the exercise of its powers or the management of its business or affairs under
this Agreement or the Act shall not be grounds for making its Members or the
Manager responsible for the liabilities of the Company.

 

14



--------------------------------------------------------------------------------

Execution Version

 

Section 5.2. Management. The Manager shall have the right, and the obligation,
to manage the business of the Company in accordance with the terms of this
Agreement. Except as otherwise specifically provided in this Agreement
(including, without limitation, Section 5.4), all Company actions, decisions,
consents, approvals, determinations and elections required or permitted to be
made pursuant to this Agreement or otherwise shall be made by the Manager. All
such Company actions, decisions, consents, determinations and elections made or
taken by the Manager shall be binding upon all the Members. All actions,
decisions, consents, approvals, determinations and elections required or
permitted herein may be prospective or retroactive.

Section 5.3. Powers of the Manager. Subject to the approval rights set forth in
this Agreement, the Manager shall act as fiduciary to the Company, having full,
exclusive and complete discretion to manage and control the business and affairs
of the Company, shall make all decisions affecting the Company business, shall
have full authority to take any action contemplated hereby and shall have full
power to exercise any and all rights generally inferred or conferred by law in
connection therewith, including delegating the right and authority to take such
actions to such employees of the Manager as the Manager may designate; provided,
however, that in the absence of a duly appointed and authorized Manager of the
Company, any Member not affiliated with a removed or withdrawn Manager shall
have the authority to sign for and bind the Company. The Manager, and its
delegated employees, shall be an “authorized person” on behalf of the Company,
as that term is used in the Act.

Section 5.4. Approval of the Members. Certain matters shall be subject to the
prior approval of the Members as more specifically set forth below. In each
case, the Manager shall give to each of the Members notice requesting such
approval, accompanied by a description in reasonable detail of the subject
matter of the request for approval.

(a) Approval of all Members. The following matters shall be subject to the prior
approval of all Members:

(i) any amendment of this Agreement or the Articles of Organization of the
Company (except as otherwise expressly provided herein);

(ii) admission of a new Member or issuance of additional Interests in the
Company or changes to any Member’s Interest;

(iii) any transaction or other dealings between the Company and any Member, or
any Affiliate of any Member (provided that all such transactions or other
dealings shall be conducted on an arm’s length basis), other than transactions
expressly contemplated by this Agreement;

(iv) any decision to retain or discharge a Servicer, enter into a Servicing
Agreement or regarding the amendment, extension, restatement, waiver or
modification of any term or provision of the Servicing Agreement;

(v) the tax policy or policies of the Company and all tax returns of the
Company;

 

15



--------------------------------------------------------------------------------

Execution Version

 

(vi) the acquisition, sale, taking an assignment or transfer or final
disposition of any Assets or Asset Pool, except as otherwise authorized pursuant
to the Servicing Agreement;

(vii) the sale or transfer of all or substantially all of the Assets of the
Company, including merging or consolidating the Company with or into any other
entity, filing for bankruptcy, appointment of a receiver or trustee, or making a
transfer for the benefit of creditors;

(viii) the financing or refinancing of any Asset or Asset Pool by means other
than as contemplated herein;

(ix) an action or decision of the Company not in the ordinary course of the
Company’s business;

(x) the financing of any Company business or pledge of any Company Assets,
including any borrowings or indebtedness;

(xi) the making of any loan by the Company;

(xii) any determination that Additional Capital Contributions pursuant to
Section 4.2 hereof are necessary;

(xiii) any financing, refinancing, securitization, sale, amendment, extension or
restatement of or other modification to any indebtedness of the Company;

(xiv) any reimbursement by the Company of any out-of-pocket or other expenses of
any Member other than as contemplated in the Company Budget;

(xv) selection of a tax accountant for the Company;

(xvi) incurring any cost on behalf of the Company if the amount thereof would
result in an increase in any line item of the Company Budget by more than five
percent (5%);

(xvii) approval of any lease, loan or other encumbrance with respect to any real
property of the Company, or any amendment thereto;

(xviii) approval of any withdrawal or distribution from the Company Account that
is to occur on a date other than as provided in Section 4.5 hereto; and

(xix) approval of a proposed transfer of any Interest or any other rights of a
Member hereunder or a Change of Control.

 

16



--------------------------------------------------------------------------------

Execution Version

 

If for any reason the Manager shall fail to take any action approved pursuant to
this Section 5.4 on behalf of the Company within ten (10) days of such
direction, the Manager shall so advise the Members, providing an explanation as
to why such action was not taken.

(b) No Approval of Manager Required. Notwithstanding anything herein to the
contrary, (i) no consent or approval of the Member acting as the Manager shall
be required for purposes of removing the Manager pursuant to Section 12.1 and
(ii) no consent or approval of a Member shall be required for purposes of
removing any Servicer that is an Affiliate of such Member, provided that such
Servicer is in default under its Servicing Agreement.

Section 5.5. Company Liabilities. The Manager by virtue of its role as Manager
of the Company, will have no liability for the return of the Members’ Capital
Contributions. All liabilities of the Company, including without limitation
indemnity obligations under Section 5.6, will be liabilities of the Company and
will be paid or satisfied from Company Assets. No liability of the Company will
be payable in whole or in part by any Member in its capacity as a member except
pursuant to its separate guarantee, if any, of all or any portion of any
indebtedness of the Company, or by any member, shareholder, director, officer,
agent or advisor of any Member.

Section 5.6. Indemnification. Subject to the limitations contained in the Act,
the Company, to the extent of its Assets legally available for that purpose,
will indemnify and hold harmless the Members and Manager and any member,
shareholder, director, officer, agent and Affiliate thereof (collectively, the
“Indemnified Persons”), from and against any and all loss, damage, expense
(including without limitation reasonable fees and expenses of attorneys and
other advisors and any court costs incurred by any Indemnified Person) or
liability by reason of anything any Indemnified Person does or refrains from
doing for, or in connection with, the business or affairs of the Company, except
to the extent that the loss, damage, expense or liability results primarily from
an ultra vires act of the Indemnified Person or the Indemnified Person’s gross
negligence, bad faith, or willful misconduct, or breach by the Indemnified
Person of any covenant, duty or obligation under this Agreement, which in any
event causes actual, material damage to the Company.

The Manager hereby unconditionally and irrevocably covenants and agrees to
indemnify and hold harmless the Company and the other Members, their successors
and assigns, and all of its and their officers, directors, shareholders,
beneficial owners, partners, Affiliates and employees (collectively
“Indemnitees”) from and against any and all claims, losses, penalties, fines,
forfeitures, judgments, reasonable attorneys’ fees and related costs and
expenses and amounts paid in settlement in connection with any claims against
the Indemnitees arising out of the gross negligence, bad faith or willful
misconduct of the Manager or the Manager’s breach of any covenant,
representation, duty or obligation under this Agreement.

Section 5.7. Rights of Competition. Subject to the rights, duties and
obligations of the Members and their Affiliates pursuant to the Exclusivity
Agreement, any Member or group of Members, directly or indirectly through one or
more Affiliates or with unrelated third parties, may engage in any business,
purchase any loans or real property or make any other investment, even if such
business, real property or other investment is in competition with or an
opportunity

 

17



--------------------------------------------------------------------------------

Execution Version

 

of the Company. Any such activity of a Member may be undertaken with or without
notice to or participation therein by the other Members. Each Member hereby
waives any right or claim it may have against the other Members with respect to
any such activity or the income or profits therefrom. Moreover, no Member shall
have any obligation to disclose to the Company or the other Members any of its
other business activities. The preceding sentence shall not be construed as a
limitation on obligations or duties imposed on a Member or rights or benefits
granted to a Member pursuant to (i) the Exclusivity Agreement, (ii) any other
document or agreement or (iii) any representation, warranty, covenant or other
undertaking contained in this Agreement.

Section 5.8. Transactions with Affiliates. The Manager either in its capacity as
manager of the Company or otherwise, in the exercise of its power and authority
under this Agreement, may contract or otherwise deal with or otherwise obligate
the Company to Affiliates of the Manager or of a Member or other entities in
which the Manager or a Member may have an ownership or financial interest, so
long as applicable contract prices, fees or other remuneration in respect
thereto shall not be in excess of current market price therefor in the area in
which the Company transacts business and so long as the transaction has been
unanimously approved in advance by the Members.

Section 5.9. Compensation and Expenses of the Manager. The Manager will not
receive any compensation from the Company for serving as the Manager, but all
expenses reasonably incurred by the Manager and approved by all Members, will be
paid or promptly reimbursed by the Company. Nothing contained in this
Section 5.9 is intended to affect the Interest of the Manager or the amounts
that may be payable to the Manager by reason of its Interest.

Section 5.10. Devotion of Time. The Manager shall devote such time, services and
efforts as may be necessary for the proper furtherance, management, operation,
maintenance and care of the Company business and Assets. The Manager may have
other business interests and may engage in other commercial loan or real estate
activities and any other business, trade or profession on its own account, or in
partnership with any other person or as stockholder of any other corporation.

Section 5.11. Prohibited Activities. The Company shall not engage in any of the
following activities:

(a) pay any Manager or any Affiliate of any Manager a rebate for its own account
in connection with goods or services purchased for or on behalf of the Company,
or participate in any reciprocal business arrangement which would enable any
Manager or any Affiliate of any Manager to receive such rebate;

(b) underwrite the securities of others;

(c) make any investments without the unanimous approval of the Members; or

(d) invest or divert cash flow generated by the operation of the Company or the
sale or refinancing of all or a portion of the Assets in or to any venture other
than the Company.

 

18



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE VI.

BOOKS AND RECORDS, REPORTS, BANKING AND INCOME TAX ELECTIONS

Section 6.1. Books and Records. The Manager shall maintain or cause to be
maintained full and accurate books and records of the Company at the Company’s
principal place of business, showing all receipts, expenditures, assets,
liabilities, profits and losses of the Company and all other records necessary
for the recording of the Company’s business and affairs. The books of the
Company, for financial and tax purposes, shall be kept in accordance with
generally accepted accounting principles. All said books of account, as well as
records and reports of the Company, together with any executed copy of the
Articles of Organization and this Agreement and any amendments thereto, shall be
open to inspection, examination and audit by any Member (and its duly authorized
representatives) during regular business hours who shall be entitled to copy any
of such books or records.

Section 6.2. Reporting Requirements. The Manager will deliver, or cause to be
delivered, to each Member each of the following, which shall be in form and
detail reasonably acceptable to the Members:

(a) As soon as available, and in any event within one hundred twenty (120) days
after the end of each fiscal year of the NCO Group, Inc., a copy of the annual
audit report of NCO Group, Inc. with the unqualified opinion of its certified
public accountants, which annual report shall include the consolidated balance
sheets of NCO Group, Inc. and its consolidated subsidiaries (including the
results of operations of the Company), as at the end of such fiscal year and the
related statements of earnings, shareholders’ or members’ equity and cash flows
for the fiscal year then ended, all in reasonable detail and all prepared in
accordance with GAAP, applied on a consistent basis, together with a certificate
of the chief financial officer of NCO Group, Inc., stating that such financial
statements are true and accurate in all material respects; provided, however,
such reports shall be made available in the form filed by NCO Group, Inc. with
the Securities and Exchange Commission, if any.

(b) As soon as available and in any event within twenty (20) days after the end
of each month, a copy of the consolidated balance sheets of the Company and NCO
Group, Inc. and its consolidated subsidiaries, respectively, as at the end of
such month or quarter, as the case may be, and related statements of earnings
to-date, in reasonable detail and stating in comparative form the figures for
the corresponding date and period in the previous fiscal year, all prepared in
accordance with GAAP (subject to year-end adjustments and without footnotes),
applied on a consistent basis, together with a certificate of the Manager and
the chief financial officer of NCO Group, Inc., respectively, stating that such
financial statements, subject to year-end audit adjustments, are true and
accurate in all material respects; provided, however, that such reports as to
NCO Group, Inc. shall be made available in the form filed by NCO Group, Inc.
with the Securities and Exchange Commission, if any.

Section 6.3. Tax Reporting Information. The Manager will furnish to each Member
on or before May 31 after the end of each Fiscal Year all necessary tax
reporting information required by the Members for preparation of their
respective income tax returns (including a copy

 

19



--------------------------------------------------------------------------------

Execution Version

 

of the Schedule K-1, or corresponding schedules relating to such Member required
to be filed with the Company’s U.S. Return of Partnership Income and a copy of
the Company’s U.S. Return of Partnership Income, a copy of all state and local
income tax returns filed on behalf of the Company and a copy of Federal Form
1065, as completed on behalf of the Company).

Section 6.4. Asset Reports. The Manager shall render the following reports to
the Members:

(a) Monthly Reports. As soon as available and in any event within twenty
(20) days following the close of each calendar month, for the previous month:
(i) a debt service report, if applicable, setting forth all payments made under
any applicable loan documents; and (ii) reports required to be provided to the
Company by the Servicer under the Servicing Agreement, including a report by the
Manager which shall include (A) an Asset report which shall include such
information, and shall be organized in such a manner, as may be reasonably
requested by any Member, including without limitation (i) a bank reconciliation
statement, (ii) a wire transfer report, (iii) an Asset detail report
(constituting a “data dump” with respect to all Asset data by Asset Pool),
(iv) a summarized Asset Pool report (outlining collection results by Asset Pool)
and (v) such other information, data and reports as any Member shall reasonably
require, and (B) all such matters as the Manager may deem material to the
operations of the Company.

(b) Quarterly Reports. As soon as available and in any event no later than ten
(10) days prior to the end of each quarter of each Fiscal Year of the Company,
quarterly Asset reports which shall include such information, and shall be
organized in such a manner, as may be reasonably requested by any Member, but
which shall in all events include without limitation (i) actual and projected
collections by Asset Pool and expected internal rates of return by Asset Pool,
and (ii) such other reports as any Member shall reasonably require.

Section 6.5. Servicing Reporting. The Manager, as representative of the Company
in connection with the Servicing Agreement, shall provide the Members with
copies of all financial statements delivered by any Servicer pursuant to the
Servicing Agreement and any other information requested by the Members with
respect to matters addressed in such Servicing Agreement, and in addition, the
Manager shall provide Members with the following information within two
(2) Business Days after it becomes available: (i) notification of any defaults
under the Servicing Agreement; (ii) a detailed statement of the steps being
taken by the Servicer and/or the Manager to cure the effect of such default;
(iii) copies of any written notices made by the Company to the Servicer under
the Servicing Agreement; and (iv) copies of all written notices, all reports and
all certifications under the Servicing Agreement.

Section 6.6. Tax Matters Partner. The Manager is designated as the “Tax Matters
Partner” (herein so called) as that term is defined in Section 6231 of the Code.

(a) If an audit of the Company’s federal income tax return is commenced, the Tax
Matters Partner will promptly advise all Members of all developments with
respect to the audit and provide each Member with a copy of all notices received
from the Service, including any final company administrative adjustment (as
defined in Section

 

20



--------------------------------------------------------------------------------

Execution Version

 

6223(a) of the Code). The Tax Matters Partner shall consult with the Members
with respect to any action to be taken by the Tax Matters Partner and shall
obtain the prior unanimous consent of the Members prior to taking any such
action. The Tax Matters Partner shall not be required to take any action or
incur any expenses for the prosecution of any administrative or judicial
remedies in its capacity as Tax Matters Partner unless the Tax Matters Partner
is satisfied that the Company will bear any and all such expenses. So long as
the Tax Matters Partner is not grossly negligent or does not act in bad faith,
or if the Tax Matters Partner acts pursuant to instructions approved by all the
Members, the Company shall indemnify and hold harmless the Tax Matters Partner
from and against any and all liabilities incurred by the Tax Matters Partner in
connection with any activities or undertakings taken by it in its capacity as
Tax Matters Partner. A Member that enters into a settlement or closing agreement
with the Internal Revenue Service or state or local tax authority in respect of
any Company item shall notify the Tax Matters Partner of such agreement and its
terms within ten days of the execution of such agreement.

(b) The Tax Matters Partner, at the expense of the Company and in accordance
with the tax policies approved by the Members and as required by Section 5.4,
shall cause to be prepared all federal, state and local income tax returns and
other returns or statements required of the Company by applicable law, and the
Tax Matters Partner shall timely file such returns or statements. The Tax
Matters Partner shall not have any liability for acts of any agent appointed in
accordance herewith in connection with such returns and statements after first
forwarding each of the same to the Members for approval as required by
Section 5.4.

(c) The Tax Matters Partner shall provide or cause to be provided the following
state tax apportionment information to the Members with respect to each Member’s
Interest in the Company, within twenty (20) days after the end of each fiscal
quarter of the Company:

(i) tax gain or loss on disposition of real or tangible personal property,
including date, by location (state) of property;

(ii) Company payroll (if any) by location (state);

(iii) adjusted tax basis of Real Property and real and tangible personal
property by location (state) of property; and

(iv) gross rental income on real or personal property by location (state) of
property.

In addition, the Tax Matters Partner, at the expense of the Company, shall use
its best efforts or cause the Servicer or the accounting firm preparing the tax
returns of the Company to obtain such state tax apportionment information with
respect to the Company’s ownership interest in any underlying flow through
entity.

Section 6.7. Record Retention. For a period of seven (7) years after the date of
termination or expiration of the Company, the Manager shall maintain all files
and records

 

21



--------------------------------------------------------------------------------

Execution Version

 

pertaining to the Assets or the Company and thereafter, at the option and
direction of each Member or former Member, shall (i) dispose of them, or
(ii) deliver the original or true and accurate photocopies of them to each
Member or former Member who so requests. Notwithstanding the above, as to all
federal, state and local tax returns for the Company, including but not limited
to all supporting documentation, worksheets and schedules, the Manager shall
ensure that all such documents are either retained by the Manager or the outside
tax preparer for a period of not less than ten (10) years after the due date for
filing (including extensions) of the return and following such period, the
Manager or outside tax preparer shall notify the Members and provide the Members
the opportunity to obtain such documents prior to their disposal. The Manager
acknowledges that each Member is an intended beneficiary of the provisions of
this subsection.

ARTICLE VII.

BANKING

The Manager shall, or shall cause the Servicer to, establish and maintain a
primary company account (the “Company Account”) with a financial institution
designated by the Manager and unanimously approved by the Members. Funds in the
Company Account shall, to the extent consistent with prudent business practice,
be invested in an interest bearing account. The Company Account shall be
maintained on behalf of the Company as a segregated account and shall not be
commingled with the funds of any Person other than the Company. The Company
Account shall be an Eligible Account. Subject to Section 5.4 hereof, the Manager
may, or may cause the Servicer to make withdrawals or disbursements from the
Company Account from time to time for purposes necessary or appropriate to the
ordinary course of the Company’s business.

ARTICLE VIII.

REPRESENTATIONS OF MEMBERS

Each Member, by execution hereof, represents and warrants:

(a) it is neither: (i) an employee benefit plan within the meaning of
Section 3(3) of ERISA (whether or not it is subject to the provisions of Title I
of ERISA); (ii) a plan described in Section 4975(e)(1) of the Code; (iii) an
entity the assets of which include plan assets pursuant to Department of Labor
Regulations at 29 C.F.R. § 2510.3-101 by reason of the investment (direct or
indirect) in such entity by an entity described in the preceding clauses (i) or
(ii) of this sentence; nor (iv) a “benefit plan investor” within the meaning of
29 C.F.R. § 2510.3-101;

(b) the Member understands that its distributive share of income from the
Company may be treated as “unrelated business taxable income” within the meaning
of Section 512(a)(1) of the Code;

(c) it is a United States person within the meaning of Section 7701(a)(30) of
the Code;

(d) the Member will take no action that could result in the Company being
treated as a “taxable mortgage pool” within the meaning of Section 7701(i) of
the Code;

 

22



--------------------------------------------------------------------------------

Execution Version

 

(e) the Member understands that the Member may receive “phantom income”
representing a distributive share of taxable income of the Company (as to which
the Member could incur an out-of-pocket tax liability) without receiving any
currently distributable amount of cash flow from the Company;

(f) that such Member’s Interest in the Company has not been and will not be
registered under the Securities Act, in reliance upon the exemption provided in
Section 4(2) of the Securities Act, or registered or qualified under the
securities law of any jurisdiction;

(g) that such Member has such knowledge, sophistication and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in its Interest in the Company, is able to bear the
economic risk of an investment in its Interest in the Company and is an
“accredited investor” as defined in Regulation D under the Securities Act;

(h) that such Member is acquiring its Interest in the Company for its own
account, or for accounts as to which it exercises sole investment discretion,
for investment purposes only and not with a view to distribution, subject,
nevertheless, to the understanding that the disposition of such Member’s
property shall at all times be and remain within such Member’s control;

(i) that upon acquisition of its Interest in the Company, the number of
“beneficial owners” (as defined in Section 3 of the Investment Company Act)
owning such Member’s Interest is less than five; and the Company, as a result
thereof, will not be required to register as an investment company under the
Investment Company Act; and

(j) that it is not a bank, within the meaning of Section 881(c)(3)(A) of the
Code or if it is such a Bank that it is incorporated under the laws of the
United States or any state thereof (including the District of Columbia).

ARTICLE IX.

CHANGES IN MEMBERS; CERTIFICATED MEMBERSHIP INTERESTS

Section 9.1. Transfer of Interests Held by the Manager or Affiliate of the
Manager. The Manager shall not voluntarily retire or withdraw from the Company,
substitute any Person in its stead or sell, assign, transfer, encumber or
otherwise dispose of its Interest in the Company (including transfers of voting
and/or economic attributes and rights associated therewith) and shall take
appropriate steps to ensure that the direct and indirect partners, shareholders
or members of the Manager shall not suffer or permit any transfer of or
encumbrance upon their interests in the Manager without, in each instance,
obtaining the prior unanimous approval of the Members, which approval any such
Member may withhold in its sole discretion. Notwithstanding the provisions of
Section 9.3, the Incapacity of the Manager shall not operate to confer upon his
successors or assigns any right to sell, assign, transfer, encumber or otherwise
dispose of such Manager’s Interest in the Company without obtaining the prior
unanimous approval of the Members, which approval any such Member may withhold
in its sole discretion.

 

23



--------------------------------------------------------------------------------

Execution Version

 

Section 9.2. Transfer of Company Interests Held by Members not Affiliated with
the Manager. Upon and subject to the terms of this Section 9.2 and Section 9.4,
any Member who is not the Manager or Affiliated with the Manager may, without
the consent of the Manager, sell, exchange, transfer, encumber or assign all or
any part of its Interest to any Person including any sale, exchange, transfer,
encumbrance or assignment of any or all of its right to share in the gains,
losses, income, deduction, credit, capital and distributions of the Company;
provided, however, any such sale, exchange, transfer, encumbrance or assignment
to any Person other than a CarVal Affiliate or an Affiliate of the NCO Member
shall be subject to the prior unanimous approval of the Members.

Section 9.3. Incapacity of Member. Upon the Incapacity of any Member, its
successors or assigns shall have all the rights of the Member for the purpose of
settling or managing its affairs and such power as the Member possessed to
assign all or any part of its Interest and to join with such assignee in
satisfying conditions precedent to such assignee becoming a substituted member;
provided, however, that in the event of the Incapacity of any Member, such
Member’s successors or assigns shall have no rights to vote or exercise any
decision-making authority that may have been conferred upon such Member
hereunder unless and until all remaining Members shall have approved and
accepted any such substitute or successor Member pursuant hereto. The Incapacity
of any Member shall not dissolve the Company.

Section 9.4. Assignees.

(a) Subject to subsection 9.4(e) below, the Company shall not recognize for any
purpose any purported sale, exchange, pledge, assignment or transfer of all or
any fraction of the Interest of any Member unless (i) all other Members shall
have consented in writing thereto, which consent may be withheld by a Member in
its sole discretion; (ii) there shall have been filed with the Company a written
and dated notification of such sale, exchange, pledge, assignment or transfer,
in form reasonably satisfactory to all Members, executed and acknowledged by
both the seller, assignor or transferor and the purchaser, assignee or
transferee, and such notification (1) contains the acceptance and assumption by
the purchaser, assignee or transferee of all of the terms and provisions of this
Agreement in a manner satisfactory to all Members and (2) represents that such
sale, exchange, pledge, assignment or transfer was made in accordance with all
applicable laws and regulations; and (iii) such notification is accompanied by
evidence in form and substance reasonably satisfactory to all Members (which may
include an opinion of counsel if required by the Members) that such sale,
exchange, pledge, transfer or assignment would not violate the Securities Act of
1933, as amended, or any state securities or “blue sky” laws (including any
investor suitability standards) applicable to the Company or the Company
Interest to be sold, exchanged, pledged, transferred or assigned.

(b) If any Member shall assign all of its Interest, it shall cease to be a
Member hereunder except that, unless and until a substituted member is admitted
in its stead, such Member shall retain the statutory rights of the assignor of a
Member’s Interest under the Act.

 

24



--------------------------------------------------------------------------------

Execution Version

 

(c) A person who is the assignee of all or any fraction of the Interest of any
Member, but does not become a substituted member and desires to make a further
assignment of such Interest, shall be subject to all the provisions of this
Article IX to the same extent and in the same manner as the Member.

(d) Any Change of Control, for purposes hereof, shall constitute a sale,
exchange, pledge, assignment or transfer of an Interest by a Member and, as
such, shall not be recognized by the Company for any purpose unless all other
Members shall have consented in writing thereto, which consent may be withheld
by a Member in its sole discretion.

(e) Notwithstanding anything to the contrary contained in Section 9.2 and
Section 9.4(a) hereof, the CVI Member shall be permitted to exchange, pledge,
assign or transfer all or any part of its Interest to a CarVal Affiliate without
prior notice to or consent of the other Members of the Company.

Section 9.5. Obligations and Rights of Transferees and Assignees. Any Person who
acquires in any manner whatsoever the Interest (or any part thereof) of any
Member, irrespective of whether such Person has accepted and assumed in writing
the terms and provisions of this Agreement, shall be deemed, by acceptance of
the benefit of the acquisition thereof, to have agreed to be subject to and
bound by all of the obligations of this Agreement and to have made the
representations set forth herein, with the same force and effect as any
predecessor in interest in the Company, shall have only such rights as are
provided in this Agreement and, without limiting the generality of the
foregoing, shall not have the value of its Interest ascertained or receive the
value of such Interest or, in lieu thereof, profits attributable to any right in
the Company, except as set forth in this Agreement.

Section 9.6. Non-Recognition of Certain Transfers. Notwithstanding any other
provision of this Agreement, any transfer, sale, alienation, assignment,
encumbrance or other disposition in contravention of any of the provisions of
this Agreement shall be void and ineffective, and shall not bind, or be
recognized by, the Company.

Section 9.7. General Conditions.

(a) All costs and expenses incurred by the Company in connection with any
disposition of an Interest or any part thereof pursuant to this Article IX and
another Person’s becoming a Member in the Company in respect of such Interest or
such part thereof, including any filing, recording and publishing costs and the
fees and disbursements of counsel, shall be paid by the Member disposing of such
Interest or any part thereof.

(b) If the Interest of a Member is transferred pursuant to this Article IX, such
Member shall for the purposes of this Agreement be allocated Net Income and Net
Loss of the Company based upon the number of days during the taxable year of the
Company that it owned such Interest or part thereof, and the successor of such
Member shall be allocated the remainder of the Net Income and Net Loss of the
Company allocable to the Interest or part thereof so transferred. For the
purposes of this Section, distributions of

 

25



--------------------------------------------------------------------------------

Execution Version

 

Net Cash Flow shall be made only to Persons who are Members on the date of such
distributions.

(c) At the request of a substituted Member, the Manager may, at its option, file
on behalf of the Company an election under Section 754 of the Code permitting
adjustments to basis as provided for in Sections 734 and 743 of the Code.

Section 9.8. Appointment of Substituted Manager. In the event of the Incapacity,
resignation or withdrawal of the Manager, or removal of the Manager pursuant to
Section 12.1, or upon the occurrence of any other event of withdrawal with
respect to the Manager specified in the Act and if such event would result in
dissolution of the Company, the CVI Member, within ninety (90) days after the
event or occurrence which would otherwise cause a dissolution, may continue the
Company and appoint one or more substituted Managers who shall assume the duties
and obligations of the predecessor Manager.

Section 9.9. Certification of Membership Interests.

(a) Certificates for Members’ Interests. Each Member’s Interest in the Company
shall be evidenced by a certificate or certificates substantially in the form of
the certificate attached hereto as Exhibit C. The certificates of membership
interests shall be registered in the certificate ledger and transfer books of
the Company as they are issued. The certificates shall be signed by the Manager
of the Company.

(b) Transfer, Legends, Etc. Upon surrender to the Company of a certificate for
membership interests duly endorsed or accompanied by proper evidence of
succession, assignment or authority to transfer, the Company shall issue a new
certificate to the person entitled thereto, cancel the old certificate and
record the transaction upon its certificate ledger and transfer books.
Certificates shall bear a legend substantially similar to the legend set forth
on the form of certificate attached hereto as Exhibit C. Subject to applicable
law, the Company may, by proper action pursuant to this Agreement, (i) impose
restrictions on transfer or registration of transfer of membership interests, in
addition to any set forth in this Agreement, and (ii) require as a condition of
the issuance or transfer of such membership interests that the person or persons
to whom such membership interests are to be issued or transferred agree in
writing to such restrictions. In the event that any such restrictions on
transfer or registration of transfer are so imposed, the Company shall require
that such restrictions be conspicuously noted on all certificates evidencing
such membership interests.

(c) Return of Certificates, Issuances of New Certificates. If, pursuant to the
terms of this Agreement or applicable law, the Company or the Manager takes any
action the effect of which is to increase or decrease a Member’s Interest (the
effective time of such event being referred to herein as the “Effective Time”),
then, as of the Effective Time, the holders of certificates evidencing
membership interests shall cease to hold the Interests evidenced by such
certificates and, instead, shall hold the Interest resultant from the aforesaid
action (such action being referred to herein as an “Adjusting Action”). At the
Effective Time, the Manager may send a notice of the Adjusting Action to each
registered holder and shall direct each registered holder to deliver its
certificate or

 

26



--------------------------------------------------------------------------------

Execution Version

 

certificates to the Company for cancellation and the delivery to the registered
holder of a new certificate or certificates evidencing the adjusted Interest. At
and after the Effective Time, until surrendered as provided in this Section 9.9,
each outstanding certificate will be deemed for all purposes to evidence the
Interest resultant from the Adjusting Action.

(d) Form of Certificates. Certificates evidencing Interests in the Company shall
be in the form attached hereto as Exhibit C or in such other form as shall be
required or authorized by law and approved by the Manager. The certificate
ledger and transfer books and the blank certificates shall be kept by the
Manager or any agent designated by the Manager for that purpose. It is the
intent of the Member(s) that the Interests constitute “securities” as that term
is defined in Section 104.8102 and contemplated in Section 104.8103 of the
Uniform Commercial Code of the State of Nevada and that the Interests be
governed by Article 8 of the Uniform Commercial Code of the State of Nevada.

(e) Lost, Stolen, Defaced, Worn Out or Destroyed Certificates. The Manager may
direct a new certificate or certificates to be issued in place of any
certificate or certificates theretofore issued by the Company alleged to have
been lost, stolen, defaced, worn out or destroyed, upon the making of an
affidavit of that fact by the person claiming the certificate to be lost,
stolen, defaced, worn out or destroyed. When authorizing such issuance of a new
certificate or certificates, the Company may, as a condition precedent thereto,
(i) require the owner of any defaced or worn out certificate to deliver such
certificate to the Company and order the cancellation of the same, and
(ii) require the owner of any lost, stolen, or destroyed certificate or
certificates, or his, her or its legal representative, to advertise the same in
such manner as the Company shall require and to give the Company a bond in such
sum as it may direct as indemnity against any claim that may be made against the
Company with respect to the certificate alleged to have been lost, stolen or
destroyed. Thereupon, the Company may cause be issued to such person a new
certificate in replacement for the certificate alleged to have been lost,
stolen, defaced, worn out or destroyed. The Company shall note in its
certificate ledger and transfer books with respect to each new certificate so
issued the fact of such issue and the number, date and name of the registered
owner of the lost, stolen, defaced, worn out or destroyed certificate in lieu of
which the new certificate is issued. Every certificate issued hereunder shall be
issued without payment to the Company for such certificate; provided, that there
shall be paid to the Company a sum equal to any exceptional expenses incurred by
the Company in providing for or obtaining any such indemnity and security as
referred to herein.

(f) Record Holder of Interests. Except as otherwise provided by applicable law
or the terms of this Agreement and subject to the rights, in accordance with
Article XI of this Agreement, of any secured party (and its successors and
assigns) pursuant to any Member’s pledge of its Interest in the Company, the
Company (i) shall be entitled to recognize the exclusive right of a person
registered on its books as the owner of an Interest to receive distributions and
to vote as such owner and (ii) shall not be bound to recognize any equitable or
other claim to or interest in such Interest on the part of any other person,
whether or not it shall have express or other notice thereof. The Company may
treat a fiduciary as having capacity and authority to exercise all rights of
ownership

 

27



--------------------------------------------------------------------------------

Execution Version

 

in respect of an Interest in the name of a decedent holder, a person, firm or
corporation in conservation, receivership or bankruptcy, a minor, an incompetent
person, or a person under disability, as the case may be, for whom such
fiduciary is acting, and the Company, its transfer agent and its registrar, if
any, upon presentation of evidence of appointment of such fiduciary shall be
under no duty to inquire as to the powers or such fiduciary and shall not be
liable for any loss caused by any act done or omitted to be done by the Company
or its transfer agent or registrar, if any, in reliance thereon.

(g) Determination of Members of Record. The record date for determining Members
entitled to notice of or to vote at a meeting of Members shall be at the close
of business on the date next preceding the day on which notice is given or, if
notice is waived, at the close of business on the day next preceding the day on
which the meeting is held. The record date for determining Members entitled to
express consent to action in writing without a meeting, when no prior action by
the Manager is necessary, shall be the day on which the first written consent is
expressed. The record date for determining Members for any other purpose shall
be at the close of business on the day on which the Manger takes proper action
relating thereto.

ARTICLE X.

LIQUIDATION AND DISSOLUTION OF COMPANY

Section 10.1. Causes. Notwithstanding any provision of the Act to the contrary,
the Company shall be dissolved as promptly as practicable following any of the
following events:

(a) the Members shall unanimously vote or agree in writing to dissolve the
Company;

(b) the sale or disposition of all or substantially all of the Assets and a
decision having been made by the Members not to bid on or acquire any additional
Assets in the future; provided, however, in the event that all or a portion of
the Assets are sold on an installment basis, the Company shall not dissolve or
terminate until such time as all indebtedness owing to the Company in respect of
any such sale has been fully paid or compromised;

(c) the bankruptcy of the Company;

(d) entry of a decree of judicial dissolution under Section 18-802 of the Act;
or

(e) any event which under applicable law would cause the dissolution of the
Company; provided that, unless required by applicable law, the Company shall not
be wound up as a result of such event and the business of the Company shall be
continued.

Notwithstanding the foregoing, the death, retirement, resignation, expiration,
expulsion, bankruptcy or dissolution of any Member or the occurrence of any
other expulsion, bankruptcy or dissolution of any Member or the occurrence of
any other event that terminates the continued membership of any Member in the
Company under the Act shall not, in and of itself, cause the

 

28



--------------------------------------------------------------------------------

Execution Version

 

dissolution of the Company. In such event, the remaining Member(s) may continue
the business of the Company without dissolution.

Section 10.2. Method of Liquidation. As promptly as possible, but in no event
later than ten (10) Business Days after the happening of any event specified in
Section 10.1, and provided the Company is not continued as provided therein, a
special liquidator shall be designated by the unanimous consent of the Members,
which may be the Manager or another Member of the Members remaining and which
shall be the Manager if the Members are unable to reach a unanimous decision
within such ten (10) Business Days (the “Liquidator”). Such Liquidator shall
immediately commence to wind up the Company’s affairs and shall liquidate the
Assets of the Company as promptly as possible, in an orderly and businesslike
manner, so as not to involve undue loss to the Company, in which event (i) the
liquidation may be deferred for a reasonable time, or (ii) all or part of the
Company Assets may be distributed in kind. As promptly as possible after
dissolution, the Liquidator shall prepare a final statement of account which
shall reflect the status of each Member’s capital account and such other items
and matters which they deem to be appropriate. The Liquidator, shall determine
the Fair Market Value of the remaining Company properties using appraisal
techniques which it deems to be appropriate.

Net Proceeds and all other Assets shall be applied and distributed as follows
and in the following order of priority:

(a) to the payment of the debts and liabilities of the Company, including any
and all third-party loans obtained by the Company, but excluding any loans or
advances from Members; provided, however, if the Company makes distributions in
kind of undivided interests in Company property which secures mortgage
indebtedness, then each Member receiving such distribution of property in kind
subject to such mortgage indebtedness shall be severally liable (as among each
other, but not for the benefit of third parties) for its proportionate part of
such mortgage indebtedness (which need not be paid or otherwise discharged out
of the proceeds of liquidation) in proportion to its interest in such property
so distributed; provided, further, that no Member intends hereby to incur
(except as among each other, and then only to the extent of the value of its
interest), nor does it assume any liability on any such mortgage indebtedness
which it has not previously incurred under the terms of the instrument creating
such mortgage indebtedness; then

(b) to the establishment of any reserves deemed reasonably necessary or
appropriate by the Liquidator and unanimously approved by the Members, for any
contingent or unforeseen liabilities or obligations of the Company. Such
reserves established hereunder shall be held for the purpose of paying any such
contingent or unforeseen liabilities or obligations and, at the expiration of
such period as the Liquidator reasonably deems advisable, of distributing the
balance of such reserves in the manner provided hereinafter; then

(c) to the repayment of any loans made to, or out-of-pocket expenses incurred
for the benefit of, the Company directly by Members, but if the amount available
for such repayment is insufficient to repay all such loans, then pro rata on
account thereof, the amount to be distributed to any such Member being in the
proportion which the unpaid

 

29



--------------------------------------------------------------------------------

Execution Version

 

principal balance of any loans made to the Company by such Member bears to the
aggregate unpaid principal balances of loans made to the Company by all Members;
then

(d) the remaining liquidation proceeds, if any, shall be distributed to the
Members in the manner provided in Section 4.4(b) and (c).

Section 10.3. Date of Termination. The Company shall be terminated and dissolved
when all the cash or property available for application and distribution under
Section 10.2 shall have been applied and distributed in accordance therewith.

Section 10.4. Waiver of Partition. Each Member hereby irrevocably waives any
right or power it may possess to compel a partition or sale of any Asset of the
Company or to compel a dissolution of the Company other than as expressly set
forth in this Agreement.

ARTICLE XI.

POWER AND CONSENTS

Section 11.1. Appointment.

(a) Each Member hereby makes, constitutes and appoints the Manager (and any
successor manager) its true and lawful attorney in its name, place and stead:

(i) to make, execute, sign, acknowledge and file with respect to the Company:

(1) additional copies of this Agreement and a Certificate of Formation or
amendment thereto pursuant to the Act;

(2) such documents as may be required by law to reconstitute and continue the
business of the Company in accordance herewith or to effect the withdrawal of a
Member or admission of a substituted or additional Member in accordance with
this Agreement;

(3) all documents which may be deemed necessary or desirable to effect the
dissolution of the Company after its termination;

(4) any assumed name certificate required by law to be filed of record; and

(5) all such other instruments, documents and certificates which may from time
to time be required by the laws of the States of Nevada, Minnesota and the
United States of America or any political subdivision or agency thereof, to
effectuate, implement, continue and defend the valid existence of the Company;

(ii) otherwise to amend this Agreement, from time to time, if such amendment is
approved pursuant to Section 5.4.

 

30



--------------------------------------------------------------------------------

Execution Version

 

(b) Such limited power of attorney granted pursuant to this Article XI is a
special limited power of attorney coupled with an interest, shall survive the
legal incapacity of the Member hereby granting such power of attorney and is
binding upon each Member and its successors, assigns, heirs and personal
representatives.

Section 11.2. Exercise of Power of Attorney. The power of attorney granted
pursuant to this Article XI shall only be exercisable by a party who is a
Manager (or Liquidator) at the time of exercise and may be exercised by such
Manager by executing any document or amendment described in Section 11.1 in its
capacity as attorney-in-fact for the Members. A Manager shall notify the Members
of any documents or amendments executed by it pursuant to this Article XI.
Nothing in Section 11.1 or 11.2 shall authorize such attorney-in-fact to amend
or modify this Agreement without the consent of the Members or to take any
action that could reasonably be anticipated to have an adverse effect on a
Member or the Company.

Section 11.3. Action by Members. Any action or consent by a Member pursuant to
this Agreement shall be taken by an authorized representative of such Member
whose name and specimen signature appears under such Member’s name on Exhibit D
attached hereto and incorporated herein by reference, as such exhibit may be
amended and supplemented from time to time.

Section 11.4. Meetings and Consents of the Members.

(a) Meetings of the Members may be called by the Manager and shall be called
upon the written request of any Member, but in no event shall such meetings be
held less frequently than twice per year. The call shall state the nature of the
business to be transacted. Notice of any such meeting shall be given to all
Members not less than five (5) Business Days nor more than twenty (20) days
prior to the date of such meeting, provided, that the Members may agree in
writing to a shorter notice period than five (5) Business Days. Members may vote
in person or by telephone at such meeting and may waive advance notice of such
meeting. Participation by an authorized representative shall constitute waiver
of any notice of the relevant meeting by the applicable Member. Whenever the
vote or consent of Members is permitted or required under this Agreement, such
vote or consent may be given at a meting of the Members or may be given in
accordance with the procedure prescribed in this Section 11.4. Except as
otherwise expressly provided in this Agreement, the unanimous vote or consent of
the Members shall be required to constitute the act of the Members or the
consent or determination of the Members.

(b) Each meeting of Members shall be conducted by the Manager or such other
individual Person as the Manger deems appropriate pursuant to such rules for the
conduct of the meeting as the Manager or such other Person deems appropriate.

 

31



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE XII.

REMOVAL OF THE MANAGER

Section 12.1. Right to Remove. Notwithstanding the terms of Section 5.4, at any
time For Cause, the Member not constituting the Manager (the “Terminating
Member”) shall have the right:

(a) to cause the removal of the Manager, provided, however, that such removal
shall not occur until after the admission of a new Manager pursuant to clause
(b); and

(b) to appoint, and cause the admission to the Company of, a new Manager, and to
determine such new Manager’s economic interest in the Company; provided,
however, that such new Manager’s economic interest shall not reduce the
interests of the Members in the Company other than in a manner proportionate to
their respective Interests.

The Terminating Member shall exercise such rights by giving notice thereof (a
“Termination Notice”) to the Manager. Any removal of a Manager pursuant to this
Section 12.1 shall be effective as of the date stated in the Termination Notice.
The Terminating Member shall exercise the removal rights contained in this
Section 12.1 in good faith based upon (i) any event constituting For Cause or
(ii) such Manager’s breach of fiduciary duty or other material uncured breach of
this Agreement by the Manager. The Manager agrees to execute and deliver such
further instruments and do such further acts and things as may be required to
carry out the intent of this Section 12.1, including, without limitation,
effectuating the admission to the Company of any new Manager appointed by the
Terminating Member under clause (b) above.

Section 12.2. No Right to Withdraw, Assign or Delegate. No Manager shall have
the right to withdraw as Manager hereunder, assign its right hereunder nor
delegate its duties hereunder without the prior unanimous approval of the
Members, which any Member may withhold in its sole discretion. Notwithstanding
the foregoing, the Manager shall be automatically removed as Manager, without
action by any other Member, if the Manager is no longer a Member, as a result of
withdrawal or disposition of its Interest.

Section 12.3. Consequences of Removal or Withdrawal of Manager. After the
withdrawal of any Manager or after the removal of any Manager pursuant to this
Article XII, any Member may take any action, direction or consent within the
Manager’s scope of duties upon unanimous approval of the Members.

ARTICLE XIII.

MISCELLANEOUS

Section 13.1. Notice. All notices, offers, demands, statements and requests
required or permitted to be given under this Agreement must be in writing and
shall be deemed to be properly given or served by hand delivery, or by
facsimile, or whether received or not, by depositing same in the United States
Mail, postage prepaid and registered or certified mail, return receipt
requested, addressed to the respective Member to whom the same is intended to be
given or served, at the address of such Member as set forth on Exhibit A to this
Agreement, or to the

 

32



--------------------------------------------------------------------------------

Execution Version

 

Company at the address of the Company. All such notices, offers, demands,
statements and requests shall, except as hereinafter set forth, be effective
upon hand delivery, or if given by means of facsimile, upon receipt, or if
mailed, upon receipt. Rejection or other refusal to accept, or the inability to
deliver because of a changed address of which no notice was given hereunder
shall be deemed to be receipt of the notice, offer, demand, statement or
request. Each Member shall have the right from time to time and at any time,
upon at least ten (10) days prior written notice thereof in accordance with the
provisions hereof, to change its respective address by specifying any other
address within the United States of America; provided, however, notwithstanding
anything herein contained to the contrary, in order for such notice of address
change to be effective it must actually be received.

Section 13.2. Construction. The Members declare that by entering into this
Agreement they have contracted with reference to the laws of the State of
Nevada, and the terms and provisions of this Agreement shall be interpreted and
construed under the substantive laws, but not the conflicts laws, of the State
of Nevada, except in such cases and to such extent as the laws of another
jurisdiction shall necessarily control.

Section 13.3. Effect of Agreement. This Agreement shall be binding upon all
Members, their successors and assigns.

Section 13.4. Amendment; Waiver. This Agreement may only be amended by written
instrument signed by the Manager and all of the Members. Any term or provision
of this Agreement may be waived, or the time for its performance may be
extended, by the party or parties entitled to the benefit of any such provision,
so long as the interests of any other party shall not be affected thereby. Any
such waiver shall be validly and sufficiently authorized for the purposes of
this Agreement if, as to any party, it is authorized in writing by an authorized
representative of such party. The failure of any party hereto enforce at any
time any provision of this Agreement shall not be construed to be a waiver of
such provision, nor in any way to affect the validity of this Agreement or any
part hereof or the right of any party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

Section 13.5. Counterparts. This Agreement may be executed in two or more
identical counterparts which when taken together will constitute one and the
same instrument.

Section 13.6. Severability. Every provision hereof is intended to be severable,
and if any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.

Section 13.7. Captions. The title and captions contained herein are for
convenience only and shall not be deemed part of the context of this Agreement.

Section 13.8. Numbers and Gender. Where the context so indicates, the masculine
shall include feminine and neuter, the singular shall include the plural and the
plural shall include the singular and any reference to a person shall include an
individual or a corporation, firm, company, trust or any other entity.

Section 13.9. Confidentiality.

 

33



--------------------------------------------------------------------------------

Execution Version

 

(a) Generally. The terms of this Agreement, its subject matter, and all other
business, financial or other information relating directly to the conduct of the
business and affairs of the Company or the relative or absolute rights or
interests of any of the Members (collectively, the “Information”) that has not
been publicly disclosed by the Manager, with prior written unanimous consent of
the Members, is confidential and proprietary information of the Company the
disclosure of which would cause irreparable harm to the Company and the Members.
Accordingly, each Member represents that except as expressly permitted herein it
has not disclosed and agrees that neither it nor its members, shareholders,
directors, officers, agents, advisors (its “Agents”) and those of any Affiliate
will disclose to any Person any Information until the Company has publicly
disclosed the Information and has notified each Member that it has done so, nor,
until such public disclosure and notification thereof to each Member, will the
statement of any third person regarding Information be confirmed by any Member
or its Agents.

(b) Legal Proceedings. Each Member agrees that neither it nor its Agents will
disclose any Information to any person (other than a person agreeing to maintain
all Information in strict confidence, a judge, magistrate or referee) in any
action, suit or proceeding relating to or arising out of this Agreement or
otherwise, and to keep confidential all documents (including without limitation
responses to discovery requests) containing any Information. Each Member hereby
consents in advance and will make reasonable efforts to obtain the consent of
its Agents to any motion for any protective order brought by any other Member or
Affiliate of a Member represented as being intended by the movant to implement
the purposes of this Section 13.9; provided however, that if a Member receives a
request to disclose any Information under the terms of a valid and effective
order issued by a court or government agency and the order was not sought by or
on behalf of or consented to by the Member, the Member may disclose the
Information to the extent required if the Member as promptly as practicable
(i) notifies the Manager of the existence, terms and circumstances of the order,
(ii) consults in good faith with the Manager on the advisability of taking
legally available steps to resist or to narrow the order, and (iii) if
disclosure of the Information is required, exercises its best efforts to obtain
a protective order or other reliable assurance that confidential treatment will
be accorded to the portion of the disclosed Information that the Manager
designates. The cost (including without limitation attorneys’ fees and expenses)
of obtaining a protective order covering Information designated by the Manager
will be a Company cost.

(c) Miscellaneous. The covenants contained in this Section 13.9 will survive the
transfer of the interest in the Company of any Member and the termination of the
Company.

(d) No Effect on Competition. Subject to the restrictions set forth in the
Exclusivity Agreement, nothing in this Section 13.9 will prevent a Member or
Affiliate permitted to do so from competing with the Company or from using
business contacts and general knowledge of operating procedures in the competing
business.

 

34



--------------------------------------------------------------------------------

Execution Version

 

Section 13.10. Exhibits. Exhibits referred to in this Agreement and attached
hereto are incorporated herein in full by this reference as if each of such
exhibits were set forth in the body of this Agreement and duly executed by the
parties hereto.

Section 13.11. Entire Agreement. This Agreement, the Exclusivity Agreement, and
the Servicing Agreement constitute the entire agreement and understanding among
the Members with respect to the matters contemplated herein and supersede all
prior agreements and undertakings with respect hereto.

Section 13.12. Negation of Third Party Beneficiaries. This Agreement and the
covenants and agreements contained herein are for the sole benefit of the
parties to this Agreement and their respective successors and assigns and may
not be enforced by any person or entity not a party to this Agreement or a
successor or assign of such party.

Section 13.13. Jurisdiction. The Members hereby agree that any and all disputes,
actions, or proceedings arising out of or relating to this Agreement shall be
litigated solely and exclusively in the United States District Court for the
District of Minnesota or the Hennepin County District Court in Minneapolis,
Minnesota. The Members hereby irrevocably consent to the jurisdiction and venue
of any such court and waive any argument that venue in such forums is not
convenient. In the event a Member commences any action or proceeding arising out
of or relating in any way to this Agreement in another jurisdiction, any other
Member at its option shall be entitled to have the action or proceeding
transferred to one of the jurisdictions and venues above-described, or if such
transfer cannot be accomplished under applicable law, to have such action or
proceeding dismissed without prejudice, and the Members hereby consent to the
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding by the mailing of copies of such
process to the Member at its address specified in Exhibit A. The Members agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Section 13.13 shall affect the right of
a Member to serve legal process in any other manner permitted by law or affect
the right of a Member to bring any action or proceeding unrelated to this
Agreement against another Member or Members or their property in the courts of
other jurisdictions.

Section 13.14. Waiver of Jury Trial. EACH OF THE MEMBERS IRREVOCABLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY AND ALL RIGHTS
TO IMMUNITY BY SOVEREIGNTY OR OTHERWISE IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 13.15. Interpretation. The Members acknowledge and agree that (a) each
Member and its counsel have reviewed the terms and conditions of this Agreement
and have contributed to its revision, (b) the normal rule of construction, to
the effect that any ambiguities are resolved against the drafting party, shall
not be employed in the interpretation of it, and (c) the terms and provisions of
this Agreement shall be construed fairly as to all Members and not in favor of
or against any Member, regardless of which Member was generally responsible for
the preparation of this Agreement.

 

35



--------------------------------------------------------------------------------

Execution Version

 

Section 13.16. Specific Performance. Each Member agrees with the other Members
that the other Members would be irreparably damaged if any of the provisions of
this Agreement are not performed in accordance with their specific terms and the
monetary damages would not provide an adequate remedy in such event.
Accordingly, it is agreed that, in addition to any other remedy to which the
nonbreaching Members may be entitled, at law or in equity, the nonbreaching
Members shall be entitled to injunctive relief to prevent breaches of the
provisions of this Agreement and specifically to enforce the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having subject matter jurisdiction thereof.

Section 13.17. Expenses. Except as may otherwise be expressly provided herein,
each Member shall pay its own expenses (including legal, accounting, investment
banker, broker or finders fees) incident to the negotiation and execution of
this Agreement and the consummation of the transactions contemplated hereby and
the performance of its obligations hereunder.

Remainder of page intentionally left blank

 

36



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

MEMBER:

NCOP NEVADA HOLDINGS, INC.

By:

 

/s/ Albert Zezulinski

Name:

  Albert Zezulinski

Title:

  President (CEO) MEMBER:

CVI GVF FINCO, LLC

By:

  CarVal Investors, LLC

Its:

  Attorney in Fact

By:

 

/s/ Greggory S. Haugen

Name:

  Greggory S. Haugen

Title:

  Executive Vice President

[Signature page to Limited Liability Company Agreement of NCOP/CF II LLC]

 

37



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A

MEMBERS’ NAMES AND ADDRESSES

Name and Address

Member

NCOP Nevada Holdings, Inc.

Hughes Center

Suite 170

3763 Howard Hughes Parkway

Las Vegas, Nevada 89109

with a copy to:

NCOP Nevada Holdings, Inc.

507 Prudential Road

Horsham, Pennsylvania 19044

Attention: Michael J. Barrist

Member

CVI GVF Finco, LLC

c/o CarVal Investors, LLC

Investment Manager for CVI GVF Finco, LLC

12700 Whitewater Drive

Minnetonka, MN 55343-9439

Attn: Jon Taxdahl



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT B

ASSET POOL PERCENTAGES

 

Transaction

(Asset Pool)

Name

  

Acquisition

Date

   Identifier   

Net Book

Value*

  

CVI Asset

Pool

Percentage

  

NCO Asset

Pool

Percentage

                                            

--------------------------------------------------------------------------------

* Net Book Value to be updated monthly.



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT C

FORM OF MEMBERSHIP CERTIFICATE

FORMED UNDER THE LAWS OF THE STATE OF

NEVADA

MEMBERSHIP INTEREST

This Certifies That                                          is the registered
holder of a          Percentage Interest of

NCOP/CF II, LLC, a Nevada limited liability company (the “Company”),
transferable only on the books of the Company by the

holder hereof in person or by duly authorized attorney upon surrender of this
Certificate properly endorsed.

SEE THE REVERSE SIDE FOR A STATEMENT OF THE RIGHTS, PREFERENCES, PRIVILEGES AND
RESTRICTIONS

GRANTED TO OR IMPOSED UPON THE INTEREST EVIDENCED BY THIS CERTIFICATE.

In Witness whereof, the Company has caused this Certificate to be signed by its
duly authorized Manager this      day of         , 2007.

 

NCOP/CF II, LLC

By

  Its Manager, NCOP Nevada Holdings, Inc.

By

 

Name

 

Its

 

THE MEMBERSHIP INTEREST REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE TERMS
AND CONDITIONS OF LIMITED LIABILITY COMPANY AGREEMENT DATED AS OF AUGUST 31,
2007, A COPY OF WHICH IS FILED WITH



--------------------------------------------------------------------------------

Execution Version

 

THE COMPANY’S BOOKS. THE COMPANY WILL FURNISH A COPY OF SUCH AGREEMENT TO ANY
HOLDER HEREOF UPON REQUEST WITHOUT CHARGE.

THE MEMBERSHIP INTEREST REPRESENTED BY THIS CERTIFICATE CONSTITUTES “SECURITIES”
AS THAT TERM IS DEFINED IN SECTION 8-102 OF THE UNIFORM COMMERCIAL CODE OF THE
STATE OF NEVADA. THE MEMBERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE ARE
GOVERNED BY ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE OF THE STATE OF NEVADA.

THIS SECURITY HAS NOT BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), OR APPLICABLE BLUE SKY LAWS, AND IS SUBJECT TO CERTAIN
INVESTMENT REPRESENTATIONS. THIS SECURITY MAY NOT BE SOLD, OFFERED FOR SALE OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER THE ACT AND
APPLICABLE BLUE SKY LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT D

SPECIMEN SIGNATURES OF AUTHORIZED REPRESENTATIVES OF MEMBERS

CVI-GVF FINCO, LLC

 

Name

  

Signature

        

NCOP NEVADA HOLDINGS, INC.

 

Name

  

Signature

        